Citation Nr: 0507013	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that declined to reopen a prior final 
decision denying service connection for PTSD.  Jurisdiction 
of the case was subsequently transferred to the RO in 
Jackson, Mississippi.  In May 2000, the Board remanded the 
case to the RO for further development.  Following completion 
of the requested development and continued denial of the 
claim, the RO certified the case to the Board for further 
review.  In a decision dated November 2000, the Board 
reopened the claim of service connection for PTSD for review 
on the merits, and remanded the claim to the RO for further 
development.

The case was before the Board again in April 2003 at which 
time the Board ordered further development of the case by its 
Evidence Development Unit (EDU) pursuant to the authority 
then existing at 38 C.F.R. § 19.9(a)(2).  On May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
invalidated portions of 38 C.F.R. § 19.9(a)(2) authorizing 
the Board to review evidence obtained by the EDU without 
either obtaining a waiver from the claimant or remanding the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In 
December 2003, the Board remanded the case to the RO to 
conduct the development previously requested in the April 
2003 development memorandum.  The RO has conducted the 
additional development, readjudicated the claim, and 
certified the appeal to the Board for further appellate 
review.

The Board notes that, in a statement received in March 2003, 
the veteran revoked his Power of Attorney for the Disabled 
American Veterans to represent him in this matter.  He has 
elected to proceed pro se.


FINDINGS OF FACT

1.  The veteran was not engaged in combat in service, and his 
allegations of exposure to combat and non-combat stressors 
are not credible.

2.  The veteran's PTSD is not shown to have its origins in 
his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  The claimant bears 
the burden to present and support a claim of benefits.  38 
U.S.C.A. § 5107(a) (West 2002).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2004); a medical link between current 
symptoms and in-service stressor(s); and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2004); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In this case, the veteran has presented VA 
diagnoses of PTSD which appear to conform to DSM-IV 
standards.  See 38 C.F.R. §§ 3.304(f); 4.125(a) (2004).  The 
initial issue presented in this case concerns whether the 
veteran was actually exposed to the combat and non-combat 
stressors supporting his PTSD diagnosis.

The veteran contends that his PTSD stems from his exposure to 
combat and non-combat stressors during his period of service 
in the Republic of Vietnam.  His personnel records show that 
he arrived in the Republic of Vietnam on August 30, 1970, and 
was assigned to "HHB 3Bn 16 Arty USARPAC" several days 
later.  He had a military occupational specialty (MOS) of 
"WIREMAN."  He was then transferred to "C BTRY 3D BN 16TH 
ARTY USARPAC" with an MOS of "WIREMAN" on September 7, 
1970.  On October 14, 1970, he was reassigned to "HHB 3Bn 16 
Arty USARPAC" with his "WIREMAN" MOS continuing.  He left 
the Republic of Vietnam on May 11, 1971 enroute to the 
continental United States (CONUS).  His awards included the 
National Defense Service Medal (NDSM), the Vietnam Service 
Medal (VSM), and the Vietnamese Campaign Medal (VCM) w/60 
Device (Dev).  The veteran has submitted duty orders 
confirming his assignment to the Republic of Vietnam which is 
not a factual issue in dispute.

The veteran's service medical records do not reflect any 
specific complaint or treatment for psychiatric symptoms.  He 
was inducted with a pre-existing nerve-type deafness in the 
right ear.  These records establish that, on October 14, 
1970, he presented to an aid station - "[c]hief complaint is 
ear aches off & on due to noise of artillery guns."  At that 
time, he reported being "assigned to 'C' Battery in 
Pleasantville."  Due to a proven nerve type hearing loss in 
the right ear, the veteran was reassigned duty "from 
firebase" as recommended by the examiner.  Thereafter, his 
clinic records reflect his treatment for external otitis of 
the right ear in November 1970.  On March 1, 1971, he was 
seen at the Evacuation Hospital Ear, Nose and Throat (ENT) 
Clinic for audiology examination at which time a hearing 
profile was recommended.  His May 1971 separation examination 
did not reflect any particular statement by the veteran 
reporting psychiatric symptoms or stressors in service, and 
he was given a "NORMAL" evaluation of his psychiatric 
status.

Post-service, the veteran filed an application for service 
connection for hearing loss in May 1971.  He was afforded VA 
audiology examination on July 2, 1971, indicating normal left 
ear hearing and, for all practical purposes, a non-
functioning right ear.  The RO denied a claim for service 
connection for hearing loss in September 1971.

In January 1978, the veteran first submitted a claim of 
service connection for a nervous condition.  In reply to a RO 
request for information, the veteran submitted a written 
statement later in January 1978 indicating as follows:

Reference your letter dated 19 January 1978.  
Please be advised that I tried to receive 
treatment for my nervous condition while I was 
in Viet Nam in May of 1971, but was told to wait 
until I got out of service.  After I was 
discharged in 1971 I received treatment at the 
VA Hospital for my nervous condition and my ear 
condition to date."

VA clinic records reflect that, in either January or February 
1978, the veteran underwent a psychiatric consultation due to 
symptoms of depression, sleep difficulties and anger.  His 
initial presentation noted him to be a poor historian who was 
vague, rambling, guarded, non-committal and had trouble 
remembering things.  He felt that others stared at him and 
singled him out.  He appeared to the examiner to be tenuous 
and fragile, and an impression of chronic, undifferentiated 
schizophrenia was offered.

In a rating decision dated March 1978, the RO denied a claim 
for service connection for a nervous condition.  The veteran 
submitted a Notice of Disagreement (NOD) the next month which 
read as follows:

"I do not agree with your decision that my nervous 
condition is not service connected.  I was treated 
while in basic training May and June of 1969 at Ft. 
Polk, La.  I was also treated while in Viet Nam 
from Sept. 1969 to May 1970.  I have been under 
treatment for nervous condition by the VA Hospital 
since 1971 ..."

In May 1978, the veteran submitted a VA Form 1-9 which 
included the following statement:

I am appealing the decision of the Veterans 
Administration.
When I was in Vietnam I told the First 
Sergeant that I was sick and they took me off that 
hill, and station me in head quarter, but they did 
not treat me at all, they told me that I was going 
to ha[ve] to wait until I get back to the states 
before I could be treated, all the time I did not 
know what was wrong with me, so when I got back, I 
went to the Veterans Adm. hospital they ask me what 
was wrong with me I th[ought] it was my ears 
because they all ways itching me, and bill up with 
wax in them and some time I could understand what 
peoples say some time especially when I am around 
noisy machines.
So that is the reason I filed an application 
for hearing loss.  So when I went to the Veterans 
hospital they examin[ed] me for hearing loss, and 
that was all, the doctor said that I had a long 
standing right nerve type deafness and itching of 
the ears and that was all they did at that time.  
July 2, 1971.
So I went on thinking that everything was 
wrong with me wou[l]d go away soon or later but 
that time did never come, then I decided to go and 
reopen my claim and go back to see the doctor which 
10/25/77, I was getting sicker and sicker day by 
day.  You see when I got out of the Army I did know 
anything about nervous condition or opening a 
claim, all I had wan[t]ed some help and that is 
what I am ask for now, I can't go on the living 
feeling the way I am, I need some help.

In an application for disability benefits submitted to the 
Social Security Administration (SSA) in June 1978, the 
veteran reported that his mental illness first bothered him 
in "1971" with an explanation that "I became tense while 
I'm working, and I get nervous."

A Board decision dated October 1978 denied service connection 
for a chronic nervous disorder on the basis that there was no 
evidence of in-service treatment for a nervous disorder, and 
that a chronic nervous disorder first manifested more than 
six years from the veteran's separation from service.

Thereafter, the veteran submitted lay statements indicating 
personal observation of the veteran's nervous symptoms since 
his discharge in May 1971.  His clinic records from 
psychiatrist Edward T. Frank, M.D., noted that a diagnosis of 
unipolar depression had been changed to paranoid 
schizophrenic reaction in May 1978.  His symptoms included 
violent dreams of getting hurt.  A lay statement from the 
veteran's service mate, received in May 1979, recalled that 
the veteran's assignment on the "hill," otherwise referred 
to as "New Hau Duc," was changed to the headquarters 
battery ("HH Btry") due to his nervous condition and right 
ear as the "big guns was to much noise for him."

In pertinent part, a December 1979 examination by Clayton B. 
Edisen, M.D., included the following veteran report of in-
service stressors:

WHILE [THE VETERAN] WAS IN VIET NAM, HE WAS 
STRINGING SOME COMMUNICATION WIRE BETWEEN SOME 
HOUSES IN AN AREA LESS THAN ONE FOURTH OF A MILE 
LONG WHEN SUDDENLY SOME U.S. 155 MILLIMETER 
ARTILLERY BEGAN FIRING DIRECTLY OVER HIS HEAD.  
[THE VETERAN] FOUND THAT HE WAS ALONE AS THE OTHER 
MEMBERS OF THE PLATOON HAD LEFT THE AREA BUT [THE 
VETERAN], AS USUAL, HAD NOT HEARD THE ORDER.  [THE 
VETERAN] BECAME EXTREMELY UPSET BY THIS 
EXPERIENCE, HE WAS UNABLE TO SLEEP, AND HE WAS 
EVACUATED BY HELICOPTER TO A MEDICAL UNIT ATTACHED 
TO HEADQUARTERS BARRACKS.  EVEN AFTER HIS 
EVACUATION, [THE VETERAN] WAS UNABLE TO SLEEP, HE 
BECAME VERY DEPRESSED, AND HE WAS TOLD THAT HE HAD 
A "NERVE" PROBLEM.
		THE SUGGESTION WAS MADE TO [THE VETERAN] THAT 
SUBSEQUENT TO DISCHARGE HE SHOULD PUT IN A CLAIM 
WITH THE VETERANS ADMINISTRATION FOR A SERVICE 
CONNECTED DISABILITY AS THE DOCTOR WHO WAS 
TREATING HIM RECOGNIZED THAT HIS HEARING PROBLEM 
HAD SOMETHING TO DO WITH HIS NERVOUS CONDITION.  
CLAIMS THAT [THE VETERAN] HAS A SERVICE CONNECTED 
DISABILITY HAVE, ON MORE THAN ONCE OCCASION, BEED 
SUBSEQUENTLY DENIED; AND [THE VETERAN] HAS 
CURRENTLY HIRED AN ATTORNEY HE PLANS TO ENTER A 
SUIT AGAINST THE U.S. GOVERNMENT.  DRAFTING [THE 
VETERAN] INITIALLY WITH THIS MUCH OF A SENSORY 
DEFICIT, CONTINUOUSLY ATTACKING HIM FOR 
"GOLDBRICKING" DURING HIS BASIC TRAINING, 
SUBJECTING HIM TO "ARTICLE-15" (THE GOVERNMENT 
TAKES MONEY OUT OF YOUR MONTHLY SALARY AS A 
DISCIPLINARY MEASURE), AND THE EXPERIENCE IN VIET 
NAM, SEEM TO THIS EXAMINER TO MAKE [THE VETERAN'S] 
ANGER WITH THE ARMED FORCES UNDERSTANDABLE AND NOT 
MERELY A PRODUCT OF PARANOID REASONING.
		WHEN [THE VETERAN] RETURNED TO THE CELOTEX 
CORPORATION AFTER SERVING IN THE MILITARY, HE FELT 
THE PEOPLE THERE WEREN'T PARTICULARLY FRIENDLY TO 
HIM, HIS EARS HURT HIM CONTINUOUSLY, HE SOMETIMES 
OPERATED A MACHINE THAT PRESSED BOARDS WHICH MADE 
A PARTICULARLY LOUD NOISE AND AGGRAVATED THE PAIN 
IN HIS EARS; HE STATED HIS ENTIRE SYSTEM GOT UPSET 
SO HE BEGAN TO EXPERIENCE VOMITING, HEADACHES, 
DIZZINESS, PAIN IN HIS STOMACH, AND PAIN IN THE 
BACK OF HIS NECK WITH RADIATION DOWN HIS ENTIRE 
BACK INTO HIS LEGS.  [THE VETERAN] STATED THAT SIX 
MONTHS AFTER HE WAS LAID OFF HE WAS CALLED BACK TO 
WORK, BUT HE INFORMED THE COMPANY HE COULD NO 
LONGER WORK FOR THEM.  [THE VETERAN] STATED THAT 
HE STILL GETS ALL OF THE SAME SYMPTOMS IF HE 
DRIVES A LONG DISTANCE, IF HE IS TOO ACTIVE 
PHYSICALLY, IF HE TRIES FOR TOO LONG A PERIOD OF 
TIME TO FIGURE SOMETHING OUT MENTALLY, AND IF HE 
GETS TOO INVOLVED IN SKETCHING AND OIL PAINTING.

Following examination, Dr. Edisen opined that the veteran 
manifested schizoaffective type, depressed schizophrenia.

Medical records from Charity Hospital of Louisiana, beginning 
in May 1980, show the veteran was treated for depression and 
questionable neurosis.  A May 1981 chart note indicated that 
the veteran was being evaluated for a possible sleep 
disorder.  It also noted that he became hostile and resentful 
after being told his disabilities of hearing deficit, 
sleepiness and high blood pressure did not qualify him from 
being deemed totally disabled.

In May 1981, the veteran appeared and testified before the RO 
regarding his nervous condition.  In general, he reported the 
onset of nervous symptoms while serving as a wireman in 
Vietnam.  He had some difficulty explaining his exact 
symptoms, but related them to his inability to hear in his 
right ear.  He had been unable to sleep due to constant 
firing of guns and not knowing whether the shots were from 
friendly or hostile forces.  He indicated that he reported to 
sick call to treat his symptoms.  He also provided the 
following testimony regarding the specifics of his stressors:

A. (VETERAN)
	I was a wireman and my position was to lay 
wire to batteries and guns, 155 and I had to 
work with the battery, different types of 
guns while I was in Vietnam and I had to lay 
wire to four guns.  I had to service four 
guns, the telephone.

Q. (CHAIRMAN)
	Now, how long did you stay in this capacity 
as a wireman for the battery of guns.

A.	All the time I was in the service.  This was 
what my position was.

Q.	Under combat conditions the guns that you 
were connected with, did they fire every day?

A.	As I could remember mostly every day.  Some 
days the guns wouldn't fire but just about 
every day they wouldn't fire.

Q.	How many rounds would they fire when they 
were actually being used in combat?  Quite a 
few.

A.	Yes, too many to remember exactly what the 
count was.  Quite a few rounds.

Q.	Were these guns exceptionally noisy?

A.	Yes.

Q.	Can you think of anytime that that noise that 
perhaps the members of the board would be 
familiar with, that you could compare the 
noise in times of loudness?  Equal to a stick 
of dynamite going off.

A.	Yes, that would be a good example.

Q.	How close were you to the gun when they were 
being fired?

A.	The only times when I laid wires for the 
phone I would be something like 10 or maybe 
fifteen feet away from the gun.  Sometimes 
five feet.  It depended where the phone would 
be at.

Q.	Dr. Giles, do you have any questions to ask 
him about his ears?

DR. GILES:
	I would like him to tell us when he got 
caught in those rounds of ammunition when 
they went off when he was laying wire.  They 
called everybody off for the position he was 
in but he didn't hear them, so he was still 
out there laying wire when the guns went off.  
Do you know what I am talking about?

Q.	Yes.

A.	Tell us about that.

Q.	The guys who I was working with and also the 
one who was operating the gun, they would get 
out ... anyway they were getting ready to fire 
gun and I would still be laying wire or 
whatever and I didn't hear them.  So there 
was a couple of times that they would fire 
directly the gun would be in the air but I 
would be directly under the gun and sometimes 
they would fire just about over my head.  I 
was trying to avoid.

Q.	It was our guns that were bothering you, not 
the enemies.

A.	No.  We got few incoming rounds but mostly 
going out.

By decision dated February 1982, the Board determined that 
the veteran had not submitted evidence that was both new and 
material so as to warrant a reopening of his claim for 
service connection for a psychiatric disability.

In July 1985, the veteran submitted additional lay statements 
describing their personal observation of the veteran's 
worsened hearing since his discharge from service.  An 
affidavit from his brother also averred to the veteran's 
confusion in handling every day matters.

By letter dated November 28, 1990, the RO sent the veteran a 
letter requesting him to provide specific details of his 
claimed in service stressors as well as the names of any 
individuals involved in the events or who might have 
witnessed the incidents.  That same month, the veteran 
provided the following stressor history:

MY NAME IS ... , AGE 41 YEARS, NEVER BEEN 
MARRIED, LIVE AT ....  I HAVE BEEN LIVING IN 
JEFFERSON PARISH, MARRERO, HARVEY LA AREA, FROM 
1958 TO THE PRESENT.
		I WAS BORN AND RAISED IN HAZLEHURST, 
MISSISSIPPI.  IN MAY OF 1969 I WAS DRAFTED INTO 
THE MILITARY (ARMY), WHILE IN THE MILITARY (BASIC 
TRAINING) I WAS HAVING PROBLEM HEARING AND 
UN[DER]STANDING DIFFERENC [SIC] OR DIFFICULTY IN 
COMMUNICATE WITH FRIEND AND PEOPLES.
		MOST OF THEM SAID THAT I WAS TRYING TO GET 
DISCHARGE, BUT AS TIME WENT ON MOST OF THE PEOPLE 
THAT I KNEW SAW THAT I WASN'T JUST ACTING THEY SAW 
THIS WAS REAL, SOME OF THEM ASK ME HOW DID THEY 
(ARMY) DRAFTED YOU WITH THIS PROBLEM, I HAD NO 
ANSWER.
		WHEN I WENT TO V[I]ETNAM I WAS ASSIGN TO C. 
BTRY 3BN 16TH ARTY ABOUT TWO MONTH C BTRY WAS 
LOCATED ON A HILL THEY HAD SIX GUN 155 mm 
HOWITZER, MY JOB WAS WIREMAN WHEN ANY PHONES STOP 
WORKING I HAD TO REPAIR THEM OR LAY WIRE NO MATTER 
THEY WERE SHOOTING OR NOT.  THEN ONE DAY I WAS 
WORKING, RIDING IN A TRUCK AND THEY FIRED A GUN 
(HOWITZER 155 mm) OVER MY HEAD THAT'S WHEN I 
NOTICE THOSE BIG GUNS WAS EFFECTING MY EARS, SO I 
ASK FOR PERMISSION TO GO TO HHB BTRYL, AT HHB I 
WENT TO SEE THE MEDIC, HE LOOKED AT MY RECORD AND 
SAID I AM GOING TO HAVE TO PLACE YOU IN HHB BTRY.
		ALL SO WHILE ON THE HILL (NEW HAU DUC) WE HAD 
TO DRINK RAIN WATER, BECAUSE WE WERE OUT OF FRESH 
WATER, THEY COULDN'T GET A HELICOPTER ON THE HILL 
BECAUSE OF THE TO HEAVER [sic].  SO I HAVE BEEN 
HAVING PROBLEM WITH THE RINGING IN MY EARS AND I 
HAVE THIS NERVOUS FEELING.

The veteran was afforded VA psychiatric examination in 
December 1990.  His reported symptoms included headache, 
nervousness, social isolation, visual hallucinations, 
flashbacks of Vietnam, startle response, sleep difficulty and 
occasional nightmares of Vietnam.  His stressor history was 
recorded as follows: "When asked to describe stressors that 
he experienced in Vietnam, the first was laying wire and the 
Vietnamese shot guns over his head.  The second one was 
rockets coming in on his base camp.  I could not get any 
further information about Vietnam."  His mental status 
examination noted him to be an extremely poor historian 
requiring extraction of information.  He was given diagnoses 
of undifferentiated type schizophrenia, recurrent major 
depressive disorder, and chronic PTSD.

By means of a rating decision dated March 1991, the RO denied 
a claim for service connection for PTSD on the basis that the 
reported stressors did not support the PTSD diagnosis.

Subsequently, the veteran's VA clinic records show his 
treatment for PTSD with consideration of a diagnosis of 
schizophrenia.  A January 22, 1991 clinic record recorded 
that he served 9 months in Vietnam and "[s]aw many 
injured."

In July 1994, the RO declined to reopen the claim for service 
connection for PTSD on the basis that the medical evidence 
did not show a history of the veteran experiencing a 
stressful event.  It was noted that "[t]he veteran has not 
furnished specific details necessary to confirm the incidence 
which the veteran has identified."  The veteran was sent a 
copy of the RO rating decision as an attachment to a July 13, 
1994 letter.

Additional VA clinic records show the veteran's continued 
treatment for PTSD and schizophrenia.  A July 20, 1994 clinic 
record recorded his report of stressors as follows:

"Reviewed Viet history.  Artillery battery - 2 
mos.  occ. Incoming hearing loss disturbed him.  
Sent to another base - much incoming - some 
people killed."

However, a September 14, 1994 VA clinic recorded the 
veteran's stressor history as follows:

"[The veteran] was with artillery at first for 
sev. Months but no 'incoming' or casualties.  
Moved to Hdqts - some incoming there but he 
exposed to no deaths or casualties."

On October 2, 1995, the RO sent the veteran another letter 
requesting him return a stressor questionnaire with 
"specific details of in service stressors adequate for 
obtaining verification."  The veteran returned the 
questionnaire, in September 1995, and reiterated his 
experience of being unable to hear friendly fire rounds and 
requesting permission to return to headquarters.  
Additionally, he reiterated his experience of feeling nervous 
while stationed on the "Hill" (New Hav Duc) because they 
ran out of fresh water with the helicopters being unable to 
resupply them due to fog.

In June 1996, the veteran appeared and testified before the 
RO regarding his stressors and nervous condition.  He 
provided the following testimony regarding the specifics of 
his stressors:

Q. (REPRESENTATIVE)
	.... what branch of service were you in?

A. (VETERAN)
	My MOS was spec 4.  Wireman.

Q. 	Wireman, okay, that's what you did.  Okay, 
were you in combat situations?

A.	Yes.

Q.	And what year was that?

A.	That was from '70 of August.

Q.	And it was in the Republic of Vietnam?

A.	Yes, to May '71.

... 

Q.	Okay, I am going to ask you questions about 
stressors.  We know what lineman do, were you 
directly involved in combat, did you see 
anybody get killed, did anybody shoot at you?

A.	Yes.

Q.	Okay, tell me about that.

A.	Well, we was laying the wire to a 155 house, 
and while we was doing that we was getting 
fired upon and they was firing the guns which 
it was affecting my hearing and which a lot 
of people, you know, they was asking me why 
you didn't say anything, why when we hollered 
at you ain't said nothing.  I told them well 
I can't hear good, I have a problem with my 
hearing, I have a profile, and that's later 
on they sent me to headquarters there and 
they found out I did have a profile in my 
medical records about my hearing and the 
medic told me I shouldn't be out there 
amongst the firing, the guns and stuff, 
firing over my head and while I was sleeping, 
they fired, you know.  And they had six guns, 
six 

Q.	So, let's talk about the stressors again, how 
long did you spend in the [R]epublic of 
Vietnam?

A.	About nine or ten months.

Q.	Okay.

A.	And all while I was there, you know, they 
fired upon us, even at headquarters we was 
being fired upon.

Q.	Did you ever see anybody get hit directly?

A.	Yes, I did see a couple of friends, guys that 
was in my platoon.

Q.	Did you have any close encounters?

A.	I had about one or two close encounters, you 
know, being hit.

... 

Q. (HEARING OFFICER)
	... you mentioned that you did witness some of 
your buddies being shot or injured in 
Vietnam?

A.	Yes.

Q.	What unit were you with at that time?

A.	I was in the 3rd Battalion 16th Artillery, it's 
a 

Q.	Where were you stationed?

A.	When we first got there we was in ChuLai and 
then...

Q.	When they were injured, let's focus on that.

A.	I was in Nu Ten Hut, I was on a hill, which 
we left, our battalion went to the hill from 
Chu Lai.

Q.	And when was that, do you recall?

A.	Uh, well that was in August.

Q.	August of what year?

A.	August of '70.

Q.	'70.  This is when they were shot, that you 
witnessed the shooting?

A.	Yes.

Q.	Do you recall their names?

A.	No, that's been quite a while, I don't 
remember.

Q.	You don't remember their names?

A.	No.

Q.	Do you recall anything specific about the 
incident that will help identify these guys?

A.	Well, I know that we had got, they got 
overran on the hill.

Q.	You were there at the same time, you were 
over ran?

A.	Yes.  Well, that was, they had got overran on 
another hill.

Q.	They were on another hill?

A.	Yes.

Q.	There was on another hill, not the hill that 
you were on?

A.	Right.

Q.	You didn't actually witness ...

A.	I didn't witness them, you know, getting 
killed, but I did witness other guys that got 
shot.

Q.	That's what we want to know, do you remember 
any details of them being shot, anything at 
all that would help to locate records on 
this?

A.	No, I don't remember their names.

Q.	But it was this same time, August 1970?

A.	Yes, same time.

Q.	Okay, this same incident, were the other 
people on the other hill?

A.	It was in the same battalion, same battalion 
and they left and went to another hill, 
protecting that hill but we stayed on, we 
didn't exactly get, we was, they were trying 
to overrun our hill but we didn't really, 
they get overran, they took over, they killed 
a lot of guys on that hill, but we was being 
overran but we protected ourselves, but a 
couple of guys got injured.

Q.	Injured?

A.	On the hill that I was on.

Q.	I see, how about killed?

A.	Uh, I believe one or two guys got killed.

Q.	And did you witness this?

A.	Yes.

Q.	You did see them get killed or injured?

A.	Yes, I say it, yes.

Q.	But you don't remember their names?

A.	I don't remember their names.  I don't 
remember their names.  I didn't recall it 
down on paper.

Q.	You also mentioned there was an incident 
where you felt you were in danger?

A.	Yes, because I was laying wire amongst these 
guns, these 5-5's, we had six of them and 
that was my job and anyway, while I was 
laying the wire they was shooting the guns.

Q.	The Howitzer?

A.	Yes, the Howitzer and I didn't know it and 
the guys said we need to get back and I 
didn't know it because the guns was affecting 
my hearing and I told them well I can't hear 
too good.

Q.	Let me see if I understand this correctly.  
They were firing the guns but you were 
unaware that they was firing the guns?

A.	I was unaware that they were going to fire.

Q.	Oh, you were unaware that they was going to 
fire?

A.	Right.

Q.	But you knew it when they did fire?

A.	Oh yea, I felt it.

Q.	In other words, it came as a shock to you 
that they fired the guns, you weren't 
prepared?

A.	Right, I wasn't prepared for it.

Q.	And that's what caused you to be upset?

A.	Your right, right.

Q.	And that incident has stuck with you, is that 
accurate?

A.	Well, sure, sure.

Thereafter, the veteran concluded his testimony 
indicating that he had flashbacks and nightmares of his 
stressor incidents, and further described his PTSD 
symptoms.

In a decision dated November 2000, the Board reopened 
the veteran's claim for service connection for PTSD for 
review on the merits.  In so doing, the Board noted 
that the veteran's testimony of combat exposure had not 
been previously considered in the prior final denials, 
and the claim was remanded in an effort to have the 
veteran provide additional details of his alleged 
stressors to conduct a meaningful search for 
verification purposes.

On December 28, 2000, the RO sent the veteran a letter 
advising him as follows:

Please provide any additional information 
concerning your alleged combat service in Vietnam 
and your claimed in-service stressors.  This 
information should contain as much detail as 
possible regarding the alleged in-service 
stressors, to specifically include such detail as 
the dates, precise locations and an itemized 
description of events, exact units involved, names 
of casualties, and identifying information 
concerning any other individuals involved in the 
events, including their names, rank, unit 
assignments, and any other identifying details.  
This information should also include all known 
details regarding the incidents described by you 
in your written statements and testimony.

(emphasis original).

The veteran responded to the RO's letter with the following 
statement:

When I arrive In Vietnam I was assign to C 
Battery, 3rd Battalion, 16th Artillery, C Battery 
was Located On A Hill (NEW HAU DUC)  We Had Six 
155mm Howitzer, My Job Was 26K20 Wireman, When any 
Phones stop working, I had TO Repair Them Or Lay 
Wire No Matter they Were Sho[o]ting Or Not.
Then One Day I Was Working On THE Truck Laying 
wire and they fired 155mm Howitzer over my head, 
that's when I Notice these 155mm Howitzers was 
affecting my Ears.  So I ask for Permissing to go 
to Headquarter Battery At Headquarter Battery, I 
went to see MEDIC.
He looked at me Record and said I am Going to 
have you place[d] in Head-quarter Battery.  While 
On The Hill (NEW HAU DUC), Couldn't Get 
Helicopters on the Hill (NEW HAU DUC) Because of 
Heaver Fog, We Had to Drink Rain Water, I Been 
Having this Nervous Feeling.

		THESE ARE INDIVIDUALS THAT WERE IN MY 
UNITS 3RD BATTALION, 16TH ARTILLERY.

(1)	[J.C.A.], SPP.4, ss# ***-**-****
(2)	[A.R.], SPP.4, ss# ***-**-****
(3)	[G.W.C.], SPP.4, ss# ***-**-****
(4)	[O.J.C.], SPP.4, ss# ***-**-****

By letter dated January 30, 2001, the RO forwarded the 
veteran's stressor history to the U.S. Armed Services Center 
for Research of Unit Records (USASCRURR) for verification.  
The RO sent a follow-up letter to USASCRURR on December 7, 
2001 attaching his Department of Defense (DD) Form 214 and 
his most recent stressor statement.

On March 9, 2001, the RO sent the veteran a letter advising 
him of the passage of the Veterans Claims Assistance Act of 
2000.  This letter explained to the veteran the relative 
duties on the part of himself and VA in developing his claim 
as well as the information necessary to substantiate a PTSD 
claim.  He was advised that the RO was currently attempting 
to verify his stressors, and that he should tell the RO 
whether or not he had additional evidence or information to 
submit.

In August 2002, the RO received a research response from 
USASCRURR.  The RO was informed that the information received 
from the veteran was insufficient for the purpose of 
conducting meaningful research.  However, USASCRURR was able 
to provide a document entitled "UNIT HISTORY 1970" from the 
Headquarters 3rd Battalion 16th Artillery, 23rd Infantry 
Division.  Prior to the veteran's arrival, Battery C had 
earned the nickname "Travelin Charlie" as a result of its 
many moves in the areas of fire support bases of Hawk Hill, 
Tien Phouc, Fat City, Tam Ky, etc.  Mortar and rocket attacks 
at Fat City and Tam Ky had been received in February 1970.  
April 1970 began a 3-month period known for "Sappers in the 
wire" and "Incoming" with numerous occasions of incoming 
mortars, rockets, rocket propelled grenades and enemy ground 
attacks at all fire bases.

The report continued that, at the beginning of August 1970, a 
transition began to relocate Battery C Headquarters from Fat 
City to landing zone (LZ) Pleasantville at New Hau Duc.  A 
helicopter crash occurred on August 21, 1970, due to loss of 
power with injuries to two crewman.  At the end of August, 
the Battalion Headquarters, Headquarters Battery and Service 
Battery moved off of Artillery Hill into a new home at Chu 
Lai.  In September 1970, additional moving of personnel and 
equipment occurred with additional units transferred to 
Pleasantville.  In October 1970, the Bravo Battery at LZ Mary 
Ann was firing rounds in an operation known as a "Road 
Runner" mission.  Overall, November was described as a quiet 
month.  December was, for the most part, a quiet month also.  
At the end of the month, "Travelin Charlie" made a two gun 
movement to LZ Siberia.  In the year 1970, Company C shot 
total rounds of 72,536 with surveillance reporting 336 killed 
in action (KIA), 8 wounded in action (WIA), and 179 (PKIA) 
with other statistics for secondaries, structures, sampans 
and others (such as water buffalo and elephants).

On September 16, 2002, the RO informed the veteran that 
USASCRURR determined that the information provided was 
inadequate to conduct meaningful research.  He was 
specifically advised to provide the following information:

What We Need

We need details about the stressful things that 
happened to you in service that you feel caused 
your condition.  Please fill out a PTSD 
Questionnaire (enclosed) for each event.  Give us 
as much information as possible.  This will help 
us get the facts to make a decision on your claim.  
Provide information specifically [sic], detail as 
the dates, precise locations, and an itemized 
description of events, exact units involved, names 
of casualties, and identifying information 
concerning any other individuals involved in the 
events, including their names, ranks, unit 
assignments, and any other identifying details.  
You should also submit any verifying information 
that you can regarding the stressors you claim to 
have experienced in service, such as statements of 
fellow service members.

Failure to supply the requested information may 
result in the denial of your claim.

When We Need It

Please send this information right away.  If we do 
not receive it by 10-02-02, we will have to turn 
down your claim.

If you have any questions about this letter, you 
may call a Veterans Benefit Counselor at 1-800-
827-1000.  The call is free.

(emphasis original).

In a PTSD questionnaire signed September 2002, the veteran 
provide the following stressor information:

WHEN I WAS IN VIETNAM I WAS IN 3/16 
ARTILLERY UNIT WE WAS ON A HILL "NEW HAU DUC" IN 
SEPTEMBER 15, 1970, "NEW HAU DUC" WAS OVER RUN 
AND OVER HAFT OF "C" BATTERY WAS INJURY AND ONE 
OR TWO WERE KILL. G.[C.] AND O.J.[C.] WERE KILL, 
THES[E] MEN, WERE IN MY UNIT.
WHILE ON THE HILL "NEW HAU DUC" WE HAD LOTS 
OF FOG AND NO WATER TO DRINK, BECAUSE OF THE FOG 
THEY COULD[N]'T GET HELICOPTER IN THE ARENA.
SO WE HAD TO DRINK RAW RAIN WATER, I'm BEEN 
HAVING NERVOUS FEELING, LOTS OF GAS IN MY 
STOMACH, AND CHEST.  PROBLEM BREEZING [sic] WITH 
NASAL AND SINUS CONGESTION,HEADACHES, SO I 
BELIEVE I WAS EXP OSURE TO HERBICIDES AGENT 
ORANGE.

By letter dated September 20, 2002, the RO sent another 
research request to USASCRURR attaching the veteran's 
stressor letter.  

USACRURR returned its research results to the RO in February 
2003.  USACRURR attached the "UNIT HISTORY 1970" report and 
noted that the report did not list any soldiers from the 
veteran's unit as being killed during 1970.  USACRURR also 
attached a document entitled "BATTLE LOSSES 1967-1971" 
indicating that there were no individuals from the veteran's 
unit killed in action between the time period from February 
1969 to June 1971.

In March 2003, the veteran submitted additional documentary 
evidence in support of his claim.  He submitted service 
orders establishing his assignment to the Republic of 
Vietnam.  He submitted photos of his battery in Vietnam, and 
two separate pictures of himself while in Vietnam.  One of 
those pictures he was against the backdrop of an aircraft 
and, in the other, he was next to an artillery gun.  He also 
submitted an article, dated March 12, 1971, where two 
servicemates reported an incident where a command detonated 
mine blast exploded on their way to an unnamed ARVN command 
post were they had been treating Vietnamese as part of a 
Medcap program.  Another March 12, 1971 news clipping 
pictured members of Company C, 3rd Battalion, 16th Artillery 
firing a 155mm Howitzer at an enemy position near New Hau 
Duc.

Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  Service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1996-1998).  A substantive revision to 
38 C.F.R. § 3.304(f), which occurred during the appeal 
period, relaxed the evidentiary standard governing the 
type(s) of evidence required to establish service connection 
for PTSD.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In 
pertinent part, the new provision holds that a claimant's 
testimony alone may establish the occurrence of the claimed 
in-service stressor if consistent with the circumstances, 
conditions, or hardships of his/her service.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has made it clear that, where a claimed stressor is alleged 
to have occurred during combat, VA must make a specific 
finding as to whether or not the claimant was involved in 
combat.  Gaines v. West, 11 Vet. App. 353, 359 (1998).  VA is 
not required to accept a claimant's assertions of combat 
exposure but, in arriving at its findings of fact, the 
credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  However, the regulatory requirement for "credible 
supporting evidence" means that a claimant's testimony, or 
the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI.

The appellant claims to have been involved in combat while in 
Vietnam, to have been exposed to enemy fire, and to have 
witnessed servicemates being killed and wounded.  His service 
personnel records establish his presence in Vietnam from 
August 1970 to May 1971.  His service medical records 
establish his assignment to the FireBase at New Hau Duc from 
early September to October 14, 1970, at which time he was 
reassigned to headquarters for the remainder of his tour of 
duty.  There is no documentary evidence, such entries in 
personnel records, military awards received, unit histories, 
etc., to verify any of the veteran's claimed combat and non-
combat stressors other than he served in an artillery unit 
where Howitzers were fired at the enemy.  The claim in this 
case rises and falls on the credibility of the veteran's 
statements themselves.

The veteran has testified to direct involvement in combat 
against the enemy.  He served as a wireman supporting 
artillery guns, and he has not specifically alleged firing a 
weapon against the enemy himself.  He essentially had two 
separate assignments while in Vietnam.  From September 1970 
to October 14, 1970, he was assigned to C Company at New Hau 
Duc otherwise known as Pleasantville or the "Hill."  He 
claimed involvement in an enemy assault on C company's 
position in August to September 1970 time frame which, given 
the passage of time, the Board accepts as an approximate date 
of event.  At this event, he claims to have witnessed the 
deaths of two unit members which he specifically named: 
"G.C." and "O.J.C."  See PTSD Questionnaire signed 
September 18, 2002.  He also refers to "a lot of guys" 
killed and a few injured at this event.  See RO Hearing 
Transcript, dated June 1996, pp. 5-6.

USASCRURR was unable to confirm that any aspects of this 
claimed event actually occurred.  USASCRURR did provide a 
"UNIT HISTORY 1970" covering the entire 3rd Battalion, 16th 
Artillery which, while reporting specific examples of 
incoming enemy fire in the early aspects of 1970, did not 
include one reference to enemy actions from August to October 
1970.  The Board has a firm conviction after reading the 
entire Unit History report that an event of unit positions 
being overrun by the enemy involving casualties and injuries 
to unit members certainly would have been included in this 
report.  Another document provided by USASCRURR, entitled 
Battle Losses, indicated that not a single member of the 
veteran's unit was lost during his entire tour of duty.  The 
veteran himself has contradicted this claimed event when he 
told his treating physician that he was not exposed to 
incoming and did not witness any casualties while assigned to 
the artillery unit in the field.  See VA clinic record dated 
September 14, 1994.  Quite simply, this event never occurred.

The veteran next alleges that he had a fearful event at New 
Hau Duc of being overcome with fear in one instance where his 
hearing disability interfered with his ability to hear 
commands and that he came within close proximity to his 
unit's Howitzer's firing over his head.  He has alleged that 
he was evacuated by helicopter due to nervous symptoms at 
this time.  See Dr. Edisen's December 1978 examination 
report.  He claims to have been actually treated for nervous 
symptoms in service.  See Veteran's Statement received March 
1978.  However, the veteran has also referred to asking 
"permission" to seek treatment for hearing loss disability 
at his headquarters at the time of this alleged incident.  
See Veteran's November 1990 Stressor Statement.  He has 
claimed the military refused to offer him psychiatric 
treatment in service, see Veteran's January 1978 statement, 
while also denying the onset of nervous symptoms until after 
service.  See Veteran's SSA Application submitted June 1978.

The veteran's service medical records indeed show that he was 
seen at an aid station on October 14, 1970 with "[c]hief 
complaint [of] ear aches off & on due to noise of artillery 
guns."  There was no indication that he was evacuated on a 
medical basis and, as indicated above, the veteran has 
presented statements that he asked for permission to report.  
No nervous symptoms were either reported or observed at that 
time.  There were also no reports by the veteran that he was 
somehow exposed to enemy fire or a stressor event.  The Board 
observes that Dr. Edison's review of his event resulted in a 
diagnosis of schizophrenia while the December 1990 VA 
examination report did not list this event as a stressor 
supporting the PTSD diagnosis.

The veteran has also provided vague and contradictory 
statements of witnessing of seing "some," "many" or "no" 
deaths or casualties during his service.  He recently 
submitted articles of two events, occurring in March 1971, 
that did not occur at headquarters where he was stationed.  
His June 1996 testimony before the RO is instructive in how 
he has retracted his recollection of events when prompted to 
provide specific details.  Also illustrative of the 
inconsistent and contradictory history offered by the veteran 
are two reports of stressor given to VA clinicians on July 
20, 1994, and September 14, 1994, respectively, as follows:

"Reviewed Viet history.  Artillery battery - 2 
mos.  occ. Incoming hearing loss disturbed him.  
Sent to another base - much incoming - some 
people killed."

"[The veteran] was with artillery at first for 
sev. Months but no "incoming" or casualties.  
Moved to Hdqts - some incoming there but he 
exposed to no deaths or casualties."

As evidenced by the summary of facts in this case, the Board 
has taken great care to review the veteran's various report 
of stressors over time .  His own statements irreconcilably 
conflict with themselves on material aspects of his claimed 
stressors.  USASCRURR has been unable to provide any 
corroborating research to any of the claimed stressors.  The 
few specific details that the veteran has provided are either 
contradicted by his own statements of record, or have been 
specifically refuted by research produced by USASCRURR.  The 
record is not in dispute that the veteran did not receive any 
awards indicative of combat with the enemy, such as the 
Combat Infantry Badge (CIB).  USASCRURR has provided 
documentation that no casualties from the veteran's unit were 
reported for the veteran's entire tour of duty.  

The Board has strongly considered applying the relaxed 
evidentiary provisions of 38 U.S.C.A. § 1154(b), but the 
preponderance of the evidence establishes that the veteran 
was not involved in combat during his tour of duty in the 
Republic of Vietnam.  The Board has also considered whether 
the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) 
could be applied in favor of the veteran.  However, the 
veteran's description of his combat and non-combat stressors 
irreconcilably conflict with the known and documented events 
which took place during his service in Vietnam, and do not 
withstand close scrutiny.  Furthermore, the Board has also 
considered whether sufficient documentary evidence exists to 
imply that the veteran was present at a claimed stressor 
event, see Suozzi, 10 Vet. App. 307 (1997), but the Board 
finds that no documentary evidence exists to even imply the 
veteran was exposed to his claimed stressors.  Even if such 
documentary evidenced existed, the Board has no option but to 
find the veteran's statements and testimony are not credible 
and hold no probative value.

Finally, the veteran has vaguely referred to an incident of 
having to drink raw rain water while stationed at New Hau Duc 
due to supply difficulties.  Even if true, the Board finds no 
indication of record that such a claimed event has been 
considered a stressor supporting his PTSD diagnosis.  See VA 
examination report dated December 1990.  On the evidence of 
record, the Board finds that the preponderance of the 
evidence establishes that the veteran was not engaged in 
combat in service, and his allegations of exposure to combat 
and non-combat stressors are not credible.  Thus, his PTSD is 
not shown to have its origins in his military service.  The 
provisions of 38 U.S.C.A. § 1154(b) are not applicable, and 
there is no doubt of material fact to be resolved in his 
favor.  See 38 U.S.C.A. § 5107(b) (West 2002).  The claim for 
service connection for PTSD, therefore, must be denied.

In so holding, the Board notes that the provisions of the 
VCAA were enacted into law during the pendency of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
In pertinent part, this law defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  The CAVC has emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, an initial AOJ decision was rendered in 1998 
declining to reopen a claim for service connection for PTSD.  
In November 2000, the Board reopened the claim entitling the 
veteran for a de novo determination on the merits.  As 
indicated above, the veteran currently holds a diagnosis of 
PTSD, and the dispositive issue on appeal concerns whether 
the claimed stressors are capable of verification.  
Notwithstanding the fact that VA attempted on many occasions 
to obtain more specific details on the veteran's stressors, 
the RO sent the veteran a letter on December 28, 2002 clearly 
advising him of the information necessary to conduct 
meaningful research into his claimed stressors.  On March 9, 
2001, the RO sent the veteran his VCAA letter advising him of 
the types of evidence and/or information necessary to 
substantiate his claim as well as the relative duties on the 
part of himself and VA in developing his claim.  He was 
advised to inform VA of whether he had any additional 
evidence and/or information to submit, and that VA was in the 
process of verifying his stressors.

In a VA Form 21-4138 dated September 2001, the veteran 
informed the RO that the VCAA had been explained to him and 
that he understood the procedures.  It is unclear whether his 
statement to proceed with adjudication of the claim as in 
response to the March 2001 VCAA letter or a VCAA letter sent 
in August 2001 referring to different claims.

On September 16, 2002, the RO informed the veteran that 
USASCRURR determined that the information provided was 
inadequate to conduct meaningful research.  He was 
specifically advised to provide the following information:

What We Need

We need details about the stressful things that 
happened to you in service that you feel caused 
your condition.  Please fill out a PTSD 
Questionnaire (enclosed) for each event.  Give us 
as much information as possible.  This will help 
us get the facts to make a decision on your claim.  
Provide information specifically [sic], detail as 
the dates, precise locations, and an itemized 
description of events, exact units involved, names 
of casualties, and identifying information 
concerning any other individuals involved in the 
events, including their names, ranks, unit 
assignments, and any other identifying details.  
You should also submit any verifying information 
that you can regarding the stressors you claim to 
have experienced in service, such as statements of 
fellow service members.

Failure to supply the requested information may 
result in the denial of your claim.

When We Need It

Please send this information right away.  If we do 
not receive it by 10-02-02, we will have to turn 
down your claim.

If you have any questions about this letter, you 
may call a Veterans Benefit Counselor at 1-800-
827-1000.  The call is free.

(emphasis original).

The veteran responded to this letter by returning a PTSD 
questionnaire, and later, by submitting additional 
documentary evidence in his possession.

On March 19, 2003, the RO issued a Supplemental Statement of 
the Case (SSOC) readjudicating the claim.  As evidenced by 
the body of the SSOC, the RO conducted a de novo review of 
the entire claim.  In December 2003, the Board remanded this 
case for SSA records which were outstanding.  The RO issued 
another SSOC in December 2004 reviewing newly obtained 
documents.  The veteran recently submitted additional 
evidence in February 2005 accompanied by a waiver of initial 
RO review of the evidence.

Based upon the above, the Board finds that VA has satisfied 
the content requirements of both 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).  As indicated above, the veteran was 
provided a VCAA letter in March 2001.  More importantly, he 
was provided specific letters in December 2000 and September 
2002 of the information and/or evidence necessary to 
substantiate the dispositive issue in this case; verification 
of his stressors.  The September 2002 letter specifically 
informed the veteran to submit any verifying information in 
his possession regarding his claimed stressors.  
Additionally, the Board also finds that there is no defect 
with respect to the timing of his VCAA letter.  His claim was 
reopened for a merits review by the Board in November 2000, 
and the VCAA notice letters described above were provided to 
the veteran before the RO conducted a de novo review of the 
claim.  For all practical purposes, an orderly sequence of 
claims development and adjudication has occurred as there was 
no AOJ determination prior to the issuance of the VCAA 
notices where review of the evidence occurred on the merits.  
The Board finds that no prejudicial error has occurred with 
respect to the timing of the VCAA letter.  See 38 C.F.R. 
§ 20.1102 (2004) (an error or defect by the Board which does 
not affect the merits of the issue or the substantive rights 
of a claimant will be considered harmless error and not a 
basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
VA must make continuing efforts to obtain records in the 
possession of a federal agency until it is determined that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  In this case, 
the RO has obtained the veteran's complete service medical 
record as well as his personnel file.  The RO has also 
obtained all VA clinic records identified by the veteran as 
well as records pertinent to his claim for SSA disability 
benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO has also obtained all private medical records 
identified by the veteran.  A VA examination in December 1990 
established a diagnosis of PTSD, so further medical 
examination or opinion is unnecessary.

The dispositive issue on appeal concerns whether the 
veteran's claimed stressors identified as supporting his PTSD 
diagnosis have been verified.  The RO has obtained the 
veteran's stressor history by his written statements on 
several occasions.  An RO hearing officer in June 1996 
extensively reviewed with the veteran his stressor history 
and attempted to obtain as much specific information to allow 
verification from the veteran as possible.  This case has a 
long history of RO attempts to obtain additional details of 
the claimed stressors since 1995.  In August 2002 and 
February 2003, USACRURR informed the RO that the veteran had 
failed to provide sufficient information to conduct stressor 
research in this case.  The RO, in turn, informed the veteran 
of USACURR'S determination and provided him an opportunity to 
supply the additional details needed.  This is the type of 
case where the burden lies solely upon the veteran of 
supplying information only within his knowledge, and the 
veteran has had ample notice and opportunity to produce the 
needed information in this case.  Based upon the above, the 
Board also finds that VA has satisfied the duty to assist 
requirements of the VCAA. 

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist has also been satisfied in this 
case.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


